UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6323



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD LEE COUCH, JR., a/k/a Diablo, a/k/a D,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-98-99; CA-02-905-2)


Submitted:   July 21, 2004                 Decided:   August 19, 2004


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Lee Couch, Jr., Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ronald Lee Couch, Jr., a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion

under 28 U.S.C. § 2255 (2000).          The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial      of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Couch has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately      presented    in    the

materials     before    the    court   and     argument    would     not   aid    the

decisional process.

                                                                       DISMISSED




                                       - 2 -